Reasons for Allowance
	Claims 1-34 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to nonstatutory double patenting rejection, the Applicant argues the claims of the previous applications are directed to an automated solution that uses machine learning to automatically recognize and analyze both 2D echo images and Doppler modality waveform images in order to diagnose heart disease. The claims of the instant application improves on the automated solution by combining cardiac biomarker measurements with machine learning that automatically recognizes and analyzes the 2D echo images and Doppler modality waveform images in order to diagnose heart disease.  Applicant’s arguments have been fully considered and are persuasive.  Therefore, the previous double patenting rejection has been withdrawn.
None of the prior art discloses “receiving, from a memory, a patient study comprising: i) one or more cardiac biomarker measurements derived from a patient sample, and ii) a plurality of echocardiogram images taken by an ultrasound device of a patient heart; separating, by a filter, the plurality of echocardiogram (echo) images according to 2D images and Doppler modality images based on analyzing image metadata; classifying the 2D images by view type; classifying the Doppler modality images by view type; segmenting regions of interest in the 2D images to produce segmented 2D images; segmenting the Doppler modality images to generate waveform traces to produce segmented Doppler modality images; using both the segmented 2D images and the segmented Doppler modality images to calculate measurements of cardiac features for both left and right sides of the heart; comparing the one or more cardiac biomarker measurements and the calculated measurements of cardiac features with International cardiac guidelines; and outputting a report showing the one or more cardiac biomarker measurements and the calculated measurements that fall within or outside of the International cardiac guidelines.”
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665